IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0432
                               Filed June 10, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHARON LOUISE JENKINS-WELLS,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell

(plea), Judge, and Carol L. Coppola (sentencing), District Associate Judge.



       A defendant challenges the sentencing order requiring her to pay court

costs for dismissed charges. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, John P. Sarcone, County Attorney, and Kevin Bell, Assistant County

Attorney, for appellee.



       Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                         2



TABOR, J.

       Sharon Jenkins-Wells appeals her sentence after pleading guilty to theft in

the third degree, an aggravated misdemeanor, in violation of Iowa Code section

714.2(3) (2013). She argues the court improperly assigned her court costs from

two charges dismissed as a part of her plea agreement.           Because the plea

agreement expressly provided Jenkins-Wells would be responsible for those

court costs, we affirm.

       On February 12, 2014, Jenkins-Wells filed a written petition to plead guilty

that outlined her plea agreement with the State. In exchange for her guilty plea

to theft in the third degree, the State agreed to dismiss a separate aggravated

misdemeanor charge and a simple misdemeanor harassment charge.                In the

written petition, Jenkins-Wells admitted giving checks to Hy-Vee knowing they

would not be paid when presented, for merchandise valued at “more than $500

and less than $1000.” In the petition, Jenkins-Wells also stated: “I understand

and agree to pay full restitution for all charged offenses including any counts or

cases dismissed.” Jenkins-Wells and her attorney both signed the petition.

       At a reported hearing, the district court accepted her guilty plea. The court

held a sentencing hearing on March 7, 2014, which was not reported.             The

written sentencing order assigned the court costs of the two dismissed charges

to Jenkins-Wells. Jenkins-Wells now appeals.1




1
  We reject the State’s argument that Jenkins-Wells was required to appeal from the
dismissed cases. The assessed court costs of the dismissed cases were included in the
sentence for this theft case. We may consider the claim of an illegal sentence at any
time. Iowa R. Crim. P. 2.24(5)(a).
                                         3



       We review challenges to the legality of a sentence for errors at law. State

v. Sisk, 577 N.W.2d 414, 416 (Iowa 1998). The amount of restitution is part of

the sentencing order and may be directly appealed. State v. Janz, 358 N.W.2d

547, 549 (Iowa 1984). Iowa Code section 910.1(4) identifies court costs as a

form of restitution.

       A defendant is responsible for court costs associated with the particular

charge to which she pleads or is found guilty. Iowa Code § 910.2. But court

costs may not be assessed against a defendant for dismissed counts or cases

unless the defendant expressly agrees to that assessment as part of a plea

agreement.     See State v. Petrie, 478 N.W.2d 620, 622 (Iowa 1991).         In the

present case, the written plea agreement included a provision wherein Jenkins-

Wells agreed to accept responsibility for the court costs associated with

dismissed charges.

       At the start of the guilty plea hearing, Jenkins-Wells’s counsel told the

court “that the plea agreement as stated on the filings that we presented to the

Court are accurate and do represent Ms. Jenkins-Wells’[s] wishes for resolving

these cases today.”

       The State then offered its summary of the plea agreement, stating: “It is

the State’s understanding that in turn for [Jenkins-Wells’s guilty plea for theft in

the third degree] the State was going to dismiss AGCR270662 with the order of

restitution related thereto as well as the SMAC342348 case.” It is not clear from

the record what the prosecutor meant by “order of restitution”—given that the
                                          4



aggravated misdemeanor case being dismissed had yet to be adjudicated and

therefore no restitution order existed.

       On appeal, Jenkins-Wells seizes on the State’s summary of the plea

agreement during the guilty plea hearing, interpreting the reference to “order of

restitution” as a clarification she was not required to pay court costs for the

dismissed charges. But Jenkins-Wells’s current interpretation is undermined by

her own statements at the hearing.        After the State’s summary of the plea

agreement, the district court asked Jenkins-Wells if she had read and understood

the petition to plead guilty. She responded “yes.” The court then asked if she

was in agreement with the plea she was making, and she again answered “yes.”

Neither she nor her counsel noted any amendment or clarification of the written

petition.

       We find the State’s cryptic statement regarding the dismissal of the “order

of restitution” does not invalidate the express provision in the plea agreement

signed by Jenkins-Wells that she agreed to pay full restitution for all charged

offenses including any counts or cases dismissed. At the plea hearing, both

Jenkins-Wells and her attorney confirmed the accuracy of plea agreement as

filed in writing.   The district court’s order accepting the plea and setting

sentencing referred to the “signed petition to plead guilty” without any notation

that the terms had been revised by the prosecutor’s recitation of the plea

agreement at the hearing.
                                         5



      On this record, we find Jenkins-Wells expressly agreed to pay court costs

for the dismissed cases and did not misunderstand the terms of the plea

agreement. Accordingly, the district court’s sentencing order was not illegal.

      AFFIRMED.